PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Splunk Inc.
Application No. 17/589,734
Filed: 31 Jan 2022
For: MONITORING A STALE DATA QUEUE FOR DELETION EVENTS

:
:
:
:	DECISION ON PETITION
:
:



This is a decision on the petition under 37 CFR 1.78(e), filed July 7, 2022, to accept an unintentionally delayed claim under 35 U.S.C. 120 for the benefit of priority to the prior-filed nonprovisional application set forth in the concurrently filed Application Data Sheet (“ADS”).1

The petition under 37 CFR 1.78(e) is DISMISSED.

A petition for acceptance of a claim for late priority under 37 CFR 1.78(e) is only applicable to those applications in which a proper benefit claim is filed after the expiration of the period specified in 37 CFR 1.78(d)(3).  In addition, the petition under 37 CFR 1.78(e) must be accompanied by:  

(1) 	the reference required by 35 U.S.C. 120 and 37 CFR 1.78(d)(2) of the prior-filed application, which must be filed in an Application Data Sheet, unless previously submitted;
(2) 	the petition fee set forth in § 1.17(m); and
(3)  	a statement that the entire delay between the date the claim was due under 37 CFR 1.78(d)(3) and the date the claim was filed was unintentional.  The Director may require additional where there is a question whether the delay was unintentional.
 
This petition does not satisfy (1) above. 

With respect to (1) above: The reference in the Domestic Benefit/National Stage Information section of the July 7, 2022 ADS is unacceptable. 

Per MPEP 211.01(b) Claiming the Benefit of a Nonprovisional Application 
II.    BENEFIT CLAIMS TO MULTIPLE PRIOR APPLICATIONS:

    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale

Sometimes a pending application is one of a series of applications wherein the pending application is not copending with the first filed application but is copending with an intermediate application entitled to the benefit of the filing date of the first application. If applicant wishes that the pending application have the benefit of the filing date of the first filed application, applicant must, besides making reference to the intermediate application, also make reference to the first application. See Sticker Indus. Supply Corp. v. Blaw-Knox Co., 405 F.2d 90, 160 USPQ 177 (7th Cir. 1968) and Hovlid v. Asari, 305 F.2d 747, 134 USPQ 162 (9th Cir. 1962). The reference to the prior applications must identify all of the prior applications and indicate the relationship (i.e., continuation, divisional, or continuation-in-part) between each nonprovisional application in order to establish copendency throughout the entire chain of prior applications. 

There is no limit to the number of prior applications through which a chain of copendency may be traced to obtain the benefit of the filing date of the earliest of a chain of prior copending applications. See In re Henriksen, 399 F2.d 253, 158 USPQ 224 (CCPA 1968).  However, appropriate references must be made in each intermediate application in the chain of prior applications (emphasis added).

The benefit chain in this application cannot be corrected until the benefit information in prior-filed Application No. 17/443,855 is corrected. A review of Office databases reveals applicant’s petition under 37 CFR 1.78(e) filed in Application No. 17/443,855 on June 29, 2022 was dismissed on September 1, 2022. 

Once applicant corrects the benefit information in Application No. 17/443,855 via renewed petition under 37 CFR 1.78(e), then applicant is encouraged to file a renewed petition under 37 CFR 1.78(e) (no additional petition fee due) in this application.

Further correspondence with respect to this matter should be delivered through one of the following mediums:

By mail:		Mail Stop PETITIONS
			Commissioner for Patents
Post Office Box 1450			
			Alexandria, VA 22313-1450

By hand:		Customer Service Window
			Mail Stop Petitions
			Randolph Building
			40l Dulany Street
			Alexandria, VA 22314

By fax:			(571) 273-8300
			ATTN: Office of Petitions

Registered users may file via EFS-Web. 

Any questions concerning this matter may be directed to the undersigned at (571) 272-3230.  

/SHIRENE W BRANTLEY/Attorney Advisor, OPET                                                                                                                                                                                                        


    
        
            
    

    
        1 Pursuant to petitioner’s authorization, deposit account no. 11-1410 has been charged the required $2100 petition fee.